JUDGMENT

                                  Court of Appeals
                             First District of Texas
                                     NO. 01-12-01175-CR

                         MARK STEVEN RASCOE, Appellant

                                           V.

                           THE STATE OF TEXAS, Appellee

 Appeal from the County Criminal Court at Law No. 10 of Harris County. (Tr. Ct. No.
                                    1834994).

       This case is an appeal from the judgment signed by the trial court on November 29,
2012. After submitting the case on the appellate record and the arguments properly raised
by the parties, the Court holds that the trial court’s judgment contains no reversible error.
Accordingly, the Court affirms the trial court’s judgment.

       It is further ORDERED that appellant, MARK STEVEN RASCOE, pay all costs
incurred by reason of this appeal.

       The Court orders that this decision be certified below for observance.

       Judgment rendered June 16, 2015.
Panel consists of Justices Jennings, Higley, and Huddle. Opinion delivered by Justice
Jennings.